MARY'S OPINION HEADING                                           




NO. 12-03-00101-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TRISH RUDDER,§
	APPEAL FROM THE 342ND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

HOMESIDE LENDING, INC.
AND WALKER C. FRIEDMAN,
APPELLEES§
	TARRANT COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for want of prosecution. Tex. R. App. P. 42.3(b). Appellant
perfected her appeal on April 1, 2003.  Thereafter, the clerk's record was filed on July 7, 2003,
making Appellant's brief due on or before August 6, 2003.  When Appellant failed to file her brief
within the required time, this court notified her on August 11, 2003 that the brief was past due and
warned that if no motion for extension of time to file the brief were received by August 21, 2003,
the appeal would be dismissed for want of prosecution under Tex. R. App. P.  42.3(b).  The notice
further informed Appellant that the motion for extension of time must contain a reasonable
explanation for her failure to file the brief and a showing that Appellee had not suffered material
injury thereby.
	On August 22, 2003, Appellant filed a motion for extension of time to file her brief.  On
October 6, 2003, this court granted Appellant's motion and extended the time for filing Appellant's
brief to and including October 6, 2003.  When Appellant failed to file her brief by the extended
deadline, this court on October 8, 2003 notified her that the brief was past due and warned that if no
motion for extension of time to file the brief were received by October 20, 2003, the appeal would
be dismissed for want of prosecution under Tex. R. App. P.  42.3(b).  On October 10, 2003,
Appellant tendered a second motion for extension of time to file her brief, but did not pay the
required filing fee.   On October 14, 2003, this court informed Appellant that the filing fee must be
paid on or before October 21, 2003.  Appellant paid the filing fee on October 21, 2003.  On
October 22, 2003, this court granted Appellant's motion and extended the time for filing Appellant's
brief to and including December 5, 2003.  The notice also informed Appellant that no further
extensions would be entertained by the court.  
	On December 8, 2003, Appellant filed a third motion for extension of time to file her brief. 
The motion was denied on December 9, 2003, and Appellant was ordered to file her brief not later
than December 19, 2003.  Appellant was also informed that the failure to file her brief on or before
December 19, 2003 would result in the appeal being presented to the court for dismissal. On
December 19, 2003, Appellant filed a motion for rehearing on her third motion for extension of time,
which included a request for an additional sixty days in which to file her brief.  After due
consideration of Appellant's motion, we deny the motion for rehearing in its entirety and dismiss the
appeal for want of prosecution pursuant to Tex. R. App. P.  38.8(a)(1) and 42.3.(b).

Opinion delivered December 23, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.










(PUBLISH)